Decree affirmed. The judge of the Land Court, on all the evidence, which is not before us, found that the mortgage of real estate held by the defendant was given for good and valid consideration; that nothing has been paid thereon; and that the (unacknowledged) purported discharge was never legally delivered. The judge ruled that the mortgage is valid and outstanding. There are no inconsistent findings. We disregard the extensive statements of testimony included in the “Findings, Rulings and Order for Decree.” Skerrett v. Hartnett, 322 Mass. 452, 454. Bacon v. Kenneson, 290 Mass. 14,15. Band v. Davis, 325 Mass. 18, 21-22. We note, however, that the statement includes testimony, which, although contradicted, was found credible by the judge and supports his findings.